.Bobinson, J.
The attached property consists of fifty-six volumes of Iowa Beports, and six other law books, and office furniture, and office supplies. The defendant claims that the property was exempt from seizure to satisfy the claims of the plaintiff, because *161at the time it was taken he was a resident of this state, the head of a family, and an attorney at law. It seems to be conceded in argument that if the defendant was a lawyer, within the meaning of the exemption law, at the time of the attachment, then the property in question was exempt from attachment; and the question " we are required to determine is whether the evidence was sufficient to authorize the finding that the defendant was at that time a lawyer within the meaning of the statute. It is conceded that he was admitted to practice as an attorney and counselor in the courts of this state in the year 1878. He testified in his own behalf that he resides in Des Moines; that in December, 1892, when he became a party to the lease on which this action was brought, and when the attachment was levied, he was an attorney at law, and in the real estate business, and supported himself by his personal earnings; that from the time of his admission to the bar until 1881 he confined himself exclusively to the practice of the law; and that since that time he has had other business interests which took a great portion of his time. On cross-examination, he stated that he does not advertise himself as an attorney at law, and did not do so publicly during the term of his lease; that he had not tried any cases in court during the term of the lease; that he did not have any sign about the building, excepting his law books to indicate that he was making his living by practicing as an attorney; that he drew many agreements and other legal papers; that all the legal business of the corporations with which he was connected, was referred to him, and that he was their counselor, and attended to their miscellaneous law business outside of the courts; that he used his legal knowledge in his own business, and in the business and interests of the corporations in which he was interested; and that it was common for parties to have him draw papers for *162them. This is all the evidence there was which tended to show that defendant was a lawyer. To show that he was not a lawyer at the time in question, an attorney who had practiced his profession in Des Moines for thirty years, testified that since January, 1892, he had not known the defendant as a practicing lawyer; that he did not know of his having ■engaged in the practice of law in the courts since that time, but did not know what he did in his office; that he had understood that his business was largely, if not exclusively, real estate. The lease in question was entered into with the defendant and two others, and provided that the leased premises should be used “as a real estate office, and for no other purpose.’7
Section 3072 of the Code, permits a debtor who is a resident of this state, and the head of a family, to hold exempt from execution, certain personal property, and, in addition, “the proper tools, instruments, or books of a debtor, if a farmer, mechanic, surveyor, clergyman, lawyer, physician, teacher, or professor.” The corresponding provision in the Code of 1851, was contained in section 1898, and read as follows: “The proper tools, instruments, or books of any farmer, mechanic, surveyor, physician, teacher, or professor.” That provision was considered in Perkins v. Wisner, 9 Iowa, 320, and held not to require a mechanic, habitually, to earn his living by the use of his tools, in order to hold them as exempt. The provision, as it now exists, applies to lawyers; and, following the rule of the case cited, it must be held that a lawyer may hold his law library exempt from execution, even though he do not habitually earn his living by its use; and that is true of his ordinary office furniture. Abraham v. Davenport, 73 Iowa, 111 (34 N. W. Rep. 767). Section 3072 of the Code, also provides that there shall be exempt “the horse, or team, consisting of not more than two horses, * * * and the wagon or other *163vehicle, with the proper harness or tackle, by the use of which the debtor, if a * • * * teamster or other laborer, habitually earns his living.” It was held in Tank-Line Co. v. Hunt, 88 Iowa, 6 (48 N. W. Rep. 1057), that a person might hold as exempt, under that section, a team, harness, and wagon, which were necessary for use in an occupation which supplied his living, even though the living was not wholly earned by the use of the team, and though the team was driven the larger part of the time by the son of the debtor. Exemption laws are to be liberally construed to carry into effect the purposes for which they were enacted, and among those is the protection in the hands of the debtor of the means for earning a livelihood. The undisputed evidence is that the defendant was occupied at least one-fourth of his time in doing the proper work of a lawyer, and that what he thus did contributed to his support. We have seen that it was not necessary for him to earn his living by the services he performed as a lawyer, to hold the property in question as exempt. Nor was it necessary for him to advertise as a lawyer; nor to appear in any court. A large share of the business of a lawyer is done in his office, and many able and successful lawyers, who devote their entire time to the practice of the law, are rarely, if ever, seen in a court room, engaged in the trial of a contested case. The only conclusions. which can properly be drawn from the evidence, is that the defendant was a lawyer, within the meaning of the statute, when the lease in question was made, and while it was in force, and that the property in controversy is exempt from attachment and execution. It is proper to say, in this connection, that no claim is made that the defendant holds, as exempt, property which a lawyer may not hold. Whether a debtor who, at the same time, pursues, to some extent, different vocations, as, for example, those of a farmer, mechanic, and lawyer, may hold as exempt *164the tools, instruments, and books proper for each, is a question not involved in the case, and not decided. For the reason that- the evidence does not support the judgment of the district court, it is reversed,